Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 06, 2022

The Court of Appeals hereby passes the following order:

A22A1322. GREGORY ANDREW HOBBS, SR. v. CITY OF THOMASVILLE.

      Gregory Andrew Hobbs, Sr. filed suit against the City of Thomasville seeking
to collect more than $40,000 in unpaid per diem. Ultimately, the trial court entered
final judgment in favor of Hobbs in the amount of $5,236, and Hobbs filed this direct
appeal. We lack jurisdiction.
      Appeals in actions for damages in which the judgment is $10,000.00 or less
must be by application for discretionary appeal. See OCGA § 5-6-35 (a) (6); Jennings
v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). Because Hobbs did not
follow the proper procedure for obtaining appellate review in this case, we lack
jurisdiction, and this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/06/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.